Citation Nr: 1825158	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an adjustment disorder, anxiety, and depression.


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1976 to December 1980.

This claim comes before the Board of Veterans Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2017; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a acquired psychiatric disorder due to service.

The Veteran testified at his November 2017 hearing that he witnessed an airplane fire on base where nuclear weapons were stored which revealed to him the danger of his MOS as a crew chief.  STRs show that the Veteran was stationed at Plattsburgh Air Force Base.  Documents submitted by the Veteran show that a plane burned out on ramp following an explosion of the aft body fuel tank during ground operations.

The Veteran's entrance examination is negative for markers of psychiatric illness.  Post-service treatment records from April 2010 to April 2011 are in evidence and contain a diagnosis of adjustment disorder with depressed and anxious mood.  No VA examination is of record.

Given the Veteran's statements and his diagnosed psychiatric disabilities, the Board believes a medical opinion is required to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete service personnel records with the record.

2.  Obtain the Veteran's complete VA treatment records, to include any archived records, dated from December 1980 to April 2010 and from April 2011 forward.

3.  Thereafter, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must address the following:

a) Offer an opinion on whether the Veteran meets the criteria for a diagnosis of PTSD.  

b) If the Veteran meets the criteria for a diagnosis of PTSD, offer an opinion as to whether it is at least as likely as not (probability approximately 50 percent), that PTSD is related to his in-service stressor of witnessing a plane catch fire following explosion in the body fuel tank during ground refueling operations.

c) If the Veteran meets the criteria for any psychiatric diagnoses other than PTSD (i.e., an adjustment disorder, anxiety, and depression, etc.), offer an opinion as to whether it is at least as likely as not that the psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include the above stressor.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner concludes that an opinion cannot be provided without resort to mere speculation, this must be supported by a specific explanation that discusses this evidence, and discusses what data or information is missing that would be necessary to render the opinion.

4.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




